DETAILED ACTION
This action is responsive to claims filed 23 December 2020 and 6 April 2021, and Information Disclosure Statements filed 23 December 2020, 2 March 2022, and 31 May 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSes) submitted on 23 December 2020, 2 March 2022, and 31 May 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Claims 1-6 were filed with the original disclosure on 23 December 2020.
Claims 1-6 have been canceled and claims 7-10 have been amended by a preliminary amendment filed 6 April 2021.
Claims 7-10 remain pending for examination.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a receiving unit that receives" and "a transmitting unit that transmits" in claim 7, "a step of receiving" and "a step of transmitting" in claim 9, and "a receiving unit that receives" and "a transmitting unit that transmits" in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Here, the corresponding structure for the limitations at issue related to claims 7 and 10 appear to be a processor executing software stored on connected memory as disclosed as Figures 16, 17 and paragraphs 79, 85, and 87-95. The corresponding structure and/or actions for the limitations at issue related to claim 9 appears to be that a transmitter and receiver of a communication device, as described at Figures 16, 17 and paragraphs 79, 85, and 87-95 perform the steps of transmitting and receiving, wherein the transmitting is further accomplished by the transmitter of the communication device notifying another communication device of applied radio parameters in a sidelink signal (e.g. a Physical Layer signal, a MAC Layer signal, and a Radio Resource Control Layer signal) from the communication device to the other communication device, as disclosed at Figure 14 and paragraphs 67-70. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 7 and 9-10 have been amended to require generation of a second set of radio parameters. However, neither originals claims 1-6, the Specification, nor the Figures disclose generation of radio parameters. 
The Specification discloses a communication device generating complex symbols - not radio parameters. Fig. 16, Spec. ¶ 29 and 80. The Specification discloses a base station generating information including extracted combinations of radio parameters, which the base station transmits to a communication device - thus, the claimed communication device does not encompass the disclosed base station. Fig. 15 and Spec. ¶ 78.  The communication device is disclosed as generating information indicating one or more extracted combinations of radio parameters, but disclosure of generating information is not disclosure of generating what the information indicates. Fig. 10, Spec. ¶ 82. Finally, the Specification provides a long list of synonyms for "extract" and "select," but "generate" is not one of the enumerated synonyms for "extract" or "select." Spec. ¶ 122. 
Therefore, "generates/ing...a second set of radio parameters" as explicitly required in new claims 7 and 9-10, and inherited by new dependent claim 8, is not supported by the disclosure as originally filed.
Claims 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification does not enable "generates/ing...a second set of radio parameters" as explicitly required by claims 7 and 9-10 and inherited by dependent claim 8. The originally-filed disclosure of the present application explicitly discloses a communication device selecting or extracting a second set of combinations of radio parameters from a first set of combinations of radio parameters. Spec.¶¶ 59-60, 69, 72, 78, 82, 97-98, 103, 105 and 107. The original disclosure also provides numerous synonyms and examples for "selecting" and "extracting," but the term "generating" is not provided among the list of enumerated synonyms. Spec. ¶ 122.  The original disclosure does provide for a communication device generating information indicating a second set of combinations of radio parameters, but even this portion of the disclosure does not disclose a communication device generating the second set of combinations of radio parameters itself - only of generating information indicating the second set. Spec. ¶ 82.  Thus, according to the original disclosure, "extracting"/"selecting" and "generating" are understood to not be synonymous, because they are used to describe different processes. However, the disclosure does not provide for how "generation" and "extraction"/"selection" may be different. 
Thus, a person having ordinary skill in the art is not given the information necessary for determining whether a process is within the scope of generating a second set of radio parameters, since extracting the second set of radio parameters appears to disclose a different disclosed process. Thus, the original disclosure does not provide for how a communication device may generate the second set of radio parameters, and it is not clear from the amended claims how "generating" may be different from "extracting" as provided in the original claims and disclosure. Therefore, the “generates/ing…a second set of radio parameter” as required by claims 7-10, either explicitly or through inheritance, is not enabled by the original disclosure.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Siomina (US 2016/0050698, previously made of record) in view of Merlin et al. (US 9,813,938, hereinafter Merlin).
Re Claim 7, Siomina discloses a communication device comprising: 
a receiving unit that receives information including a first set of radio parameters (Fig. 2 and ¶¶ 46-49 disclose a device-to-device (D2D) capable wireless device (UE) comprising a transceiver for transmitting and receiving wireless signals, processor and memory for implementing the various embodiments described throughout the disclosure – mentions of a “wireless device no” appear to occur consistently throughout this portion of the disclosure as a typographical error, and should not be read as disclosure of the wireless device not comprising something; Fig. 9 and ¶¶ 103-106 disclose a wireless device (UE) receiving a message from a first node (BS) causing the UE to operate in a certain bandwidth for D2D operation, wherein the message includes resource allocation for a carrier frequency/band/Radio Access Technology (RAT) supported/preferred by the UE for D2D operation; Fig. 10, ¶¶ 143-144 disclose a device-to-device (D2D) capable wireless device receiving a message from a base station; and ¶¶ 152-156 discloses the embodiment of Fig. 10 as implemented by the D2D-capable wireless device of Fig. 2); 
a control unit that generates, from the first set of radio parameters, a second set of radio parameters supported by the communication device (Fig. 9, ¶ 103-105 disclose the message causing the UE to configure itself to operate on a supported/preferred or certain resources for D2D operation; and Fig. 10, ¶ 145-147 disclose the UE operating according to the received message to operate according to its D2D configuration preference, such as by transmitting/receiving for D2D communication); and 
a transmitting unit that transmits information including one or more radio parameters included in the second set of radio parameters (Fig. 9 and ¶ 101 discloses the UE signaling its frequency-related capability and configuration preferences to the BS; Fig. 10 and ¶ 143 disclose the UE transmitting a D2D frequency capability or a D2D configuration preference of the UE to the BS; ¶¶ 147-148 discloses the UE configuring a receiver or transmitter with one or more parameters for D2d communication and transmitting control or assistance data to another UE for D2D in response to receiving a request from the other UE; and ¶ 149 discloses the type of information that may be included in the D2D configuration preference).
Siomina may not explicitly disclose:
wherein the control unit generates the one or more radio parameters transmitted by the transmitting unit based on priority specified by the information including the first set of radio parameters.  
However, in analogous art, Merlin discloses:
wherein the control unit generates the one or more radio parameters transmitted by the transmitting unit based on priority specified by the information including the first set of radio parameters (Figs. 1B and 11:28-30 and 11:42-59 disclose a base station sending a message to a station (STA, AKA a UE) identifying a rule for adapting a transmission parameter based on an identified channel access parameter, wherein the rule provides a particular priority for communication).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Merlin to modify Siomina in order to base parameter set generation rule specified by a base station. One would have been motivated to do this, because having a base station provide priority rules for adapting wireless communication parameters allows those parameters to be dynamically adapted to achieve fair throughput and to minimize packet latency (Merlin 8:4-23 and 8:66 – 9:19).
Re Claim 8, Siomina-Merlin disclose the communication device of claim 7.
Siomina discloses wherein the control unit receives data based on the one or more radio parameters transmitted by the transmitting unit (¶ 147 discloses the D2D-capable UE configuring its receiver and transmitter with one or more parameters for D2D communication – thus, disclosing the D2D-capable UE and the other UE engaging in D2D communication, which is understood to require each UE to receive and process data with its processor; Fig. 6, ¶¶ 61 and 63-64 disclose D2D communication including a direct mode data path for communication, wherein D2D operation includes transmitting a receiving data; and Fig. 8 and ¶ 62 disclose a D2D system architecture including the wireless device comprising necessary components for executing the disclosed processes).  
Re Claims 9-10, though of varying scope, the limitations of claims 9-10 are substantially similar or identical to those of claim 1, and are rejected under the same reasoning.
Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of the action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas R Cairns/            Primary Examiner, Art Unit 2468